Case 1:20-cv-01758-LPS Document9 Filed 08/16/21 Page 1 of 5 PagelD #: 29

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
MICHAEL A. RIVERA,
Plaintiff,
Vv. . Civ. No. 20-1758-LPS
NEW CASTLE COUNTY PD, et al., :

Defendants.

 

Michael A. Rivera, Howard R. Young Correctional Institution, Wilmington, Delaware. Pro Se |
Plaintiff. |

MEMORANDUM OPINION

 

 

August 16, 2021
Wilmington, Delaware
Case 1:20-cv-01758-LPS Document 9 Filed 08/16/21 Page 2 of 5 PagelD #: 30

CA

ST , U.S. District Judge:
I. INTRODUCTION

Plaintiff Michael A. Rivera (“Rivera”), an inmate at Howard R. Young Correctional
Institution in Wilmington, Delaware, filed this lawsuit pursuant to 42 U.S.C. § 1983.'_ (DI. 2) He
appears pro se and was granted permission to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
The Court now proceeds to review and screen the complaint pursuant to 28 U.S.C. § 1915(e)(2) and
§ 1915A(a).
I. THE COMPLAINT

The New Castle County Police Department is named as a defendant in the caption of the
case as well as unknown Detective, Officers, and Turnkey Officers. Plaintiffs claims concern a
December 26, 2018 vehicle stop, search, excessive force, and arrest without probable cause. The
charges were nolle processed. Plaintiff seeks compensatory and punitive damages. |
II. LEGAL STANDARDS

A federal court may properly dismiss an action sua sponte under the screening provisions of |
:
28 U.S.C. § 1915A(b) if “the action is frivolous or malicious, fails to state a claim upon which relief |

i

may be granted, or seeks monetary relief from a defendant who is immune from such relief.” Bai/ i
v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (ax forma paupens actions);
28 U.S.C. § 1915A (actions in which prisoner seeks redress from governmental defendant); 42
U.S.C. § 1997e (prisoner actions brought with respect to prison conditions). The Court must

accept all factual allegations in a complaint as true and take them in the light most favorable to a pro

 

‘When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him of
a federal right, and that the person who caused the deprivation acted under color of state law. See
West v. Atkins, 487 U.S. 42, 48 (1988).

 
Case 1:20-cv-01758-LPS Document9 Filed 08/16/21 Page 3 of 5 PagelD #: 31

se plaintiff. See Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551
U.S. 89, 93 (2007). Because Plaintiff proceeds pro se, his pleading is liberally construed and the
Complaint and Supplement (D.I. 2, 8), “however inartfully pleaded, must be held to less stringent |
standards than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at 94 (citations omitted).
A complaint is not automatically frivolous because it fails to state a claim. See Dooley ».
Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020); see also Grayson v. Mayview State Hosp., 293 F.3d 103, 112 Gd
Cir. 2002). “Rather, a claim is frivolous only where it depends ‘on an “indisputably meritless legal
theory” or a “clearly baseless” or “fantastic or delusional” factual scenatio.”” Dooley ». Wetzel, 957 |
F.3d at 374 (quoting Mitchell v. Horn, 318 F.3d 523, 530 (2003) and Neitzke, 490 U.S. at 327-28). :
The legal standard for dismissing a complaint for failure to state a claim pursuant to
§ 1915(e)(2)(B) Gi) and § 1915A(b)(1) is identical to the legal standard used when deciding Rule

12(b)(6) motions. See Tourscher v, McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R.

Civ. P. 12(b)(6) standard to dismissal for failure to state claim under § 1915(e)(2)(B)). However,

before dismissing a complaint or claims for failure to state a claim upon which relief may be granted!
pursuant to the screening provisions of 28 U.S.C. §§ 1915 and 1915A, the Court must grant a !
plaintiff leave to amend unless amendment would be inequitable or futile. See Grayson ». Mayview
State Hosp., 293 F.3d at 114.

A complaint may be dismissed only if, accepting the well-pleaded allegations in the
complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes
that those allegations “could not raise a claim of entitlement to relief.” Bel/ Ath Corp. v. Twombly, :
550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint must
do more than simply provide “labels and conclusions” or “a formulaic recitation of the elements of
a cause of action.” Davis v. Abington Mem’! Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (internal

quotation marks omitted). In addition, a complaint must contain sufficient factual matter, accepted
Case 1:20-cv-01758-LPS Document9 Filed 08/16/21 Page 4 of 5 PagelD #: 32

as true, to state a claim to relief that is plausible on its face. See Wiliams v. BASF Catalysts LLC, 765
F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Twombly, 550 USS. |
at 570). Finally, a plaintiff must plead facts sufficient to show that a claim has substantive
plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may not be dismissed for
imperfect statements of the legal theory supporting the claim asserted. Se id. at 10.

Under the pleading regime established by Twombly and Igbal, a court reviewing the sufficiency
of a complaint must take three steps: (1) take note of the elements the plaintiff must plead to state a-

claim; (2) identify allegations that, because they are no more than conclusions, are not entitled to the|

assumption of truth; and (3) when there are well-pleaded factual allegations, the court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief. See
Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016). Elements are sufficiently alleged
when the facts in the complaint “show” that the plaintiff is entitled to relief. See Igbal, 556 U.S. at |
679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-specific
task that requires the reviewing court to draw on its judicial experience and common sense.” Id.
II. DISCUSSION

The New Castle County Police Department is named as a defendant. A municipality may
only be held liable under § 1983 when the “execution of a government’s policy or custom...

inflicts the injury.” Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990). A

government policy is established by a “decisionmaker possessing final authority,” while a custom

 

arises from a “course of conduct... so permanent and well settled as to virtually constitute law.”
Andrews, 895 F.2d at 1480 (citing Monell v. Department of Social Services of the City of New York, 436 US.
658 (1978)).. Accordingly, a plaintiff seeking to recover from a municipality must (1) identify an

allegedly unconstitutional policy or custom, (2) demonstrate that the municipality, through its

 

deliberate and culpable conduct, was the “moving force” behind the injury alleged; and

4
Case 1:20-cv-01758-LPS Document 9 Filed 08/16/21 Page 5 of 5 PagelD #: 33

(3) demonstrate a direct causal link between the municipal action and the alleged deprivation of
federal rights. Board of the County Comm’rs v. Brown, 520 U.S. 397, 404 (1997).

Plaintiff has not pled that the New Castle County Police Department was the “moving
force” behind any alleged constitutional violation. Indeed, the complaint contains no allegations
against the New Castle County Police Department. Absent any allegation that a custom or policy
established by the New Castle County Police Department directly caused harm to Plaintiff, his
§ 1983 claim cannot stand. The claim against the New Castle County Police Department is legally
frivolous and will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)@ and § 1915A(b)(1).

The Complaint also alleges what appear to be cognizable Fourth Amendment and excessive

 

force claims against the Doe Defendants. Swa sponte dismissal of the New Castle County Police
Department would make it very difficult or impossible for Plaintiff to discover the identity of the
Doe Defendants. Therefore, in the interests of justice, the Court will direct service upon the New
Castle County Police Department for the sole purpose of identifying the Doe Defendants, as
described by Plaintiff. See Borges v. Administrator for Strong Mem’! Hosp., 2002 WL 31194558, at *1 0.1
(W.D.N.Y. Sept. 30, 2002); see aéso Searcy v. Dallas Police Dep't, 2001 WL 611169 (N.D. Tex. May 31, :

2001) (plaintiff sued two unnamed City of Dallas police officers, claiming excessive force; court

 

ordered that service be completed on defendants through City of Dallas Police Department).
IV. CONCLUSION

For the above stated reasons, Plaintiff may proceed with his claims against the Doe |
Defendants. The Court will direct service upon the New Castle County Police Department for the
purpose of identifying the Doe Defendants.

A separate order shall issue.
